Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.

Response to Amendment
Claim 20 is cancelled, claim 22 is added, and claims 1-14, 16-19, and 21-22 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed December 7, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 8-10, filed March 30, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102 (Ma) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kim in view of Ralovich, as shown below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the further user command" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 previously depended on claim 6, where claim 6 recites “a further user command”. Claim 7 is now dependent on claim 1, where claim 1 does not recite “a further user command”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 1-3, 5-14, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160361043 A1, published December 15, 2016) in view of Ralovich et al. (US 20160287214 A1, published October 6, 2016), hereinafter referred to as Kim and Ralovich, respectively. 
Regarding claim 1, Kim teaches an ultrasound imaging system (Fig. 32, ultrasound diagnosis apparatus 1000), comprising: 
an ultrasound probe (Fig. 32, probe 20) for generating ultrasound signals and receiving reflected echo signals (see para. 0374 – “The probe 20 transmits ultrasound waves to an object 10 in response to a driving signal applied by the ultrasound transceiver 1100 and receives echo signals reflected by the object 10.”); 
a processing system (Fig. 32, ultrasound transceiver 110, including transmitter 1110 and receiver 1120, as the processing system) for 
controlling the generation of the ultrasound signals (see para. 0375 – “The transmitter 1110 includes a pulse generator 1112...The pulse generator 1112 generates pulses for forming transmission ultrasound waves based on a predetermined pulse repetition frequency (PRF)…”) and 
processing of the received reflected echo signals (see para. 0376 – “A receiver 1120 generates ultrasound data by processing echo signals received from the probe.”); 
a display (Fig. 32, display 1400) for displaying a received ultrasound image based on the received reflected echo signals (see para. 0381 – “A display 1400 displays the generated ultrasound image.”; see para. 0374 – “The image processor 1200 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 1100.”); and 
wherein the user interface is configured to receive a user input from the user interacting with an ultrasound image displayed on the display, wherein the user input identifies a point or region of interest in the displayed ultrasound image (see para. 0251 – “…the ultrasound diagnosis apparatus 1000 may display an ultrasound image of an object and receive a user input for selecting a degree of focus corresponding to a depth of a selected point in the ultrasound image by receiving a user input for selecting the point and the degree of focus corresponding to the depth of the point.”), and 
wherein the processing system is configured to receive input data from the user interface indicating the identified point or region of interest in the displayed ultrasound image (see para. 0251 – “…the ultrasound diagnosis apparatus 1000 may display an ultrasound image of an object and receive a user input for selecting a degree of focus corresponding to a depth of a selected point in the ultrasound image by receiving a user input for selecting the point and the degree of focus corresponding to the depth of the point.”), and 
automatically in response to the input data (see para. 0036 – “…a user input device configured to receive a user input for selecting the first volume from among the plurality of volumes.”; see para. 0320 – “…3D rendering properties [parameters] for first and second volumes may be automatically set by the ultrasound diagnosis apparatus 1000…” where the volumes are selecting regions of interest as input data), 
to derive a depth of the identified point or region of interest relative to the ultrasound probe (Fig. 18-19A; see para. 0251 – “…the ultrasound diagnosis apparatus 1000 may display an ultrasound image of an object and receive a user input for selecting a degree of focus corresponding to a depth of a selected point in the ultrasound image by receiving a user input for selecting the point and the degree of focus corresponding to the depth of the point.”), and 
to identify an anatomical feature associated with the identified point or region of interest at the derived depth (Fig. 18-19A; see para. 0243 – “…the ultrasound image 100 may represent bones 1130, muscles 1132 surrounding the bones 1130, a dermis 1134 surrounding the muscles 1132, and an epidermis 1136 surrounding the dermis 1134.” Where the identified point at the derived depth is associated with one of the anatomical features (bone, muscle, dermis, or epidermis)).
	Kim also teaches a user interface for receiving user commands from a user for controlling the processing of the received reflected echo signals (see para. 0186 – “The ultrasound diagnosis apparatus 1000 may receive a user input for selecting first and second depths in a first ultrasound image and setting different 3D rendering properties with respect to the first and second depths…The 3D rendering properties may include at least one of an opacity, a color, a size and shape of an ROI, and a degree of focus.”), but does not explicitly teach a user interface for receiving user commands from a user for controlling the generation of the ultrasound signals.
	Kim also teaches to control the processing of the received reflected echo signals to adapt them to the identified point or region of interest based on the derived depth and the identified anatomical feature at the derived depth to control the generation of the ultrasound signals and the processing of the received reflected echo signals to adapt them (degree of focus) to the identified point or region of interest (selected region) based on the derived depth (depth of the selected point) and the identified anatomical feature at the derived depth (Fig. 18-19A; see para. 0251-0252 – “…the ultrasound diagnosis apparatus 1000 may display an ultrasound image of an object and receive a user input for selecting a degree of focus corresponding to a depth of a selected point in the ultrasound image by receiving a user input for selecting the point and the degree of focus corresponding to the depth of the point. Furthermore, the ultrasound diagnosis apparatus 1000 may segment a part, organ, or tissue in an ultrasound image into regions to be displayed, select one from among regions of the segmented part, organ, or tissue, and receive a user input for selecting a degree of focus with respect to a depth by receiving a user input for selecting the degree of focus corresponding to the selected region of the part, organ, or tissue.”), but 
	Kim does not explicitly teach to control the generation of the ultrasound signals and the processing of the received reflected echo signals to adapt them to the identified point or region of interest based on the derived depth and the identified anatomical feature at the derived depth.
	Whereas, Ralovich, in the same field of endeavor, teaches 
receiving user commands from a user for controlling the generation of the ultrasound signals (see para. 0026 – “The transmit and/or receive beam characteristics may be set or responsive to values of parameters.”; see para. 0034 – “The user may alter or change any of the values for the volume and/or volume of interest scan. In additional or alternative embodiments, one or more of the parameters may be set based on user input or adjustment.”), and 
to control the generation of the ultrasound signals (from transmit beamformer 12) and the processing of the received reflected echo signals (from receive beamformer 16) to adapt them to the identified point or region of interest (volume of interest) based on the derived depth and the identified anatomical feature (position of the anatomic structure) at the derived depth (Fig. 4; see para. 0107-0108 – “An anatomic structure or inserted device within the patient is automatically identified…The classifier autonomously detects the position of the object in the volume and/or a bounding box relative to the volume and object…The beam former controller 24 is configured to cause the transmit and receive beam formers 12, 16 to track a location of the anatomy over time of the volume of interest within the volume based on a position over time of the detected object or bounding box. The processor (e.g., beam former controller 24, image processor 18, renderer 21, combination thereof, or other processor) is configured to adjust the scan parameters to scan the volume of interest.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface and processing system, as disclosed in Kim, by having the user interface receive user commands from a user for controlling the generation of the ultrasound signals, and having the processing system control the generation of the ultrasound signals and the processing of the received reflected echo signals to adapt them to the identified point or region of interest based on the derived depth and the identified anatomical feature at the derived depth, as disclosed in Ralovich. One of ordinary skill in the art would have been motivated to make this modification in order to track a location of the anatomy over time of the volume of interest within the volume based on a position over time of the detected object or bounding box, as taught in Ralovich (see para. 0107). 
Furthermore, regarding claim 2, Kim further teaches wherein the processing system is further configured to adjust at least one of: a frame rate; PCIP.21052Atty. Docket No. 2017P02271WOUSAppl. No. 16/755,822 a contrast; a gain setting; or a focal zone (see para. 0255 – “…the ultrasound diagnosis apparatus 1000 may receive a user input for setting a contrast or tint as well as a degree of focus [focal zone] according to a depth…”). 
Furthermore, regarding claim 3, Ralovich further teaches wherein the processing system is configured to control the generation of the ultrasound signals (from transmit beamformer 12) by adjusting frequency of the ultrasound signals in response to the derived depth (Fig. 4; see para. 0090 – “…the transmit beam former 12 generates a sequence of pulses for different lateral and/or range regions.”; see para. 0026 – “The transmit and/or receive beam characteristics may be set or responsive to values of parameters. The depth and/or lateral extent of the field of view is set. Similarly, the transmit beam focal depth, transmit frequency…”). 
Furthermore, regarding claim 5, Kim further teaches wherein the processing system is configured 
to further identify anatomical structures within the displayed ultrasound image (Fig. 18-19A; see para. 0243 – “…the ultrasound image 100 may represent bones 1130, muscles 1132 surrounding the bones 1130, a dermis 1134 surrounding the muscles 1132, and an epidermis 1136 surrounding the dermis 1134.” Where the anatomical structures in the displayed ultrasound image is bone, muscle, dermis, and epidermis), and 
to further control the processing of the received reflected echo signals to further adapt them to the identified anatomical structures (see para. 0186 – “The ultrasound diagnosis apparatus 1000 may receive a user input for selecting first and second depths in a first ultrasound image and setting different 3D rendering properties with respect to the first and second depths…The 3D rendering properties may include at least one of an opacity, a color, a size and shape of an ROI, and a degree of focus.”).  
Whereas, Ralovich further teaches to control the generation of the ultrasound signals (from transmit beamformer 12) and the processing of the received reflected echo signals (from receive beamformer 16) to further adapt them to the identified anatomical structures (Fig. 4; see para. 0107-0108 – “An anatomic structure or inserted device within the patient is automatically identified…The classifier autonomously detects the position of the object in the volume and/or a bounding box relative to the volume and object…The beam former controller 24 is configured to cause the transmit and receive beam formers 12, 16 to track a location of the anatomy over time of the volume of interest within the volume based on a position over time of the detected object or bounding box. The processor (e.g., beam former controller 24, image processor 18, renderer 21, combination thereof, or other processor) is configured to adjust the scan parameters to scan the volume of interest.”).
Furthermore, regarding claim 6, Kim further teaches wherein the user interface is further configured to receive a further user command indicating that focal depth adjustment is desired (see para. 0251 – “…the ultrasound diagnosis apparatus 1000 may display an ultrasound image of an object and receive a user input for selecting a degree of focus corresponding to a depth of a selected point in the ultrasound image by receiving a user input for selecting the point and the degree of focus corresponding to the depth of the point.”), and 
Ralovich further teaches the processing system is further configured to adjust frequency of the ultrasound signals in response to the derived depth (Fig. 4; see para. 0090 – “…the transmit beam former 12 generates a sequence of pulses for different lateral and/or range regions [depth].”; see para. 0026 – “The transmit and/or receive beam characteristics may be set or responsive to values of parameters. The depth and/or lateral extent of the field of view is set. Similarly, the transmit beam focal depth, transmit frequency…”).
The motivation for claims 3 and 5-6 was shown previously in claim 1.
Furthermore, regarding claim 7, Kim further teaches wherein the user interface is further configured to receive the further user command as at least one of: a touch screen pinch command; a single click mouse or touch screen command (see para. 0343 – “The ultrasound diagnosis apparatus 1000 may receive a user input for selecting one volume from among the plurality of volumes via a user’s touch or a mouse.”); a double click mouse or touch screen command; a two finger touch screen interaction; a mouse or touch screen slider interaction; or a selection from a list of options.   
Furthermore, regarding claim 8, Kim further teaches wherein the user interface is further configured to receive the user input as at least one of: a touch screen point identification; a region drawn over a touch screen; a single click point identification using a mouse; or a region drawn using a mouse (see para. 0343 – “The ultrasound diagnosis apparatus 1000 may receive a user input for selecting one volume from among the plurality of volumes via a user’s touch or a mouse.”; see para 0279 – “…when a user input for selecting a depth and drawing a figure is input, the ultrasound diagnosis apparatus 1000 may determine a shape of the figure drawn by the user as being a shape of an ROI corresponding to the selected depth.”). 
Furthermore, regarding claim 22, Kim further teaches wherein the user interface comprises a touchscreen on the display, and wherein the user input comprises a touch on the touchscreen identifying the point of interest or a drawing on the touchscreen identifying the region of interest (see para. 0359 – “…the user input device 1600 and the display 1400 may be implemented in an integrated form like a touch screen.”; see para. 0343 – “The ultrasound diagnosis apparatus 1000 may receive a user input for selecting one volume from among the plurality of volumes via a user’s touch or a mouse.”; see para 0279 – “…when a user input for selecting a depth and drawing a figure is input, the ultrasound diagnosis apparatus 1000 may determine a shape of the figure drawn by the user as being a shape of an ROI corresponding to the selected depth.”).

Regarding claim 9, Kim teaches an ultrasound imaging method, comprising: 
generating ultrasound signals and receiving and processing reflected echo signals (Fig. 32; see para. 0374 – “The probe 20 transmits ultrasound waves to an object 10 in response to a driving signal applied by the ultrasound transceiver 1100 and receives echo signals reflected by the object 10.”); 
displaying a received ultrasound image based on the received reflected echo signals (Fig. 32; see para. 0381 – “A display 1400 displays the generated ultrasound image.”; see para. 0377 – “The image processor 1200 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 1100.”); 
receiving a user input via a user interface from a user interacting with the ultrasound image displayed on the display to identify a point or region of interest in the displayed ultrasound image (see para. 0251 – “…the ultrasound diagnosis apparatus 1000 may display an ultrasound image of an object and receive a user input for selecting a degree of focus corresponding to a depth of a selected point in the ultrasound image by receiving a user input for selecting the point and the degree of focus corresponding to the depth of the point.”); 
receiving input data from the user interface indicating the identified point or region of interest in the displayed ultrasound image (see para. 0251 – “…the ultrasound diagnosis apparatus 1000 may display an ultrasound image of an object and receive a user input for selecting a degree of focus corresponding to a depth of a selected point in the ultrasound image by receiving a user input for selecting the point and the degree of focus corresponding to the depth of the point.”); and 
automatically in response to the input data (see para. 0036 – “…a user input device configured to receive a user input for selecting the first volume from among the plurality of volumes.”; see para. 0320 – “…3D rendering properties [parameters] for first and second volumes may be automatically set by the ultrasound diagnosis apparatus 1000…” where the volumes are the selecting regions of interest as input data): 
deriving a depth of the identified point or region of interest (Fig. 18-19A; see para. 0251 – “…the ultrasound diagnosis apparatus 1000 may display an ultrasound image of an object and receive a user input for selecting a degree of focus corresponding to a depth of a selected point in the ultrasound image by receiving a user input for selecting the point and the degree of focus corresponding to the depth of the point.”); 
identifying an anatomical feature associated with the identified point or region of interest at the derived depth (Fig. 18-19A; see para. 0243 – “…the ultrasound image 100 may represent bones 1130, muscles 1132 surrounding the bones 1130, a dermis 1134 surrounding the muscles 1132, and an epidermis 1136 surrounding the dermis 1134.” Where the identified point at the derived depth is associated with one of the anatomical features (bone, muscle, dermis, or epidermis)); and 
controlling the processing of the received reflected echo signals to adapt them (degree of focus) to the identified point or region of interest (selected region) based on the derived depth and the identified anatomical feature at the derived depth (Fig. 18-19A; see para. 0251-0252 – “…the ultrasound diagnosis apparatus 1000 may display an ultrasound image of an object and receive a user input for selecting a degree of focus corresponding to a depth of a selected point in the ultrasound image by receiving a user input for selecting the point and the degree of focus corresponding to the depth of the point. Furthermore, the ultrasound diagnosis apparatus 1000 may segment a part, organ, or tissue in an ultrasound image into regions to be displayed, select one from among regions of the segmented part, organ, or tissue, and receive a user input for selecting a degree of focus with respect to a depth by receiving a user input for selecting the degree of focus corresponding to the selected region of the part, organ, or tissue.”).  
Kim teaches controlling the processing of the received reflected echo signals to adapt them to the identified point or region of interest based on the derived depth and the identified anatomical feature at the derived depth, but does not explicitly teach controlling the generation of the ultrasound signals and processing of the received reflected echo signals to adapt them to the identified point or region of interest based on the derived depth and the identified anatomical feature at the derived depth.
Whereas, Ralovich, in the same field of endeavor, teaches controlling the generation of the ultrasound signals (from transmit beamformer 12) and the processing of the received reflected echo signals (from receive beamformer 16) to adapt them to the identified point or region of interest (volume of interest) based on the derived depth and the identified anatomical feature (position of the anatomic structure) at the derived depth (Fig. 4; see para. 0107-0108 – “An anatomic structure or inserted device within the patient is automatically identified…The classifier autonomously detects the position of the object in the volume and/or a bounding box relative to the volume and object…The beam former controller 24 is configured to cause the transmit and receive beam formers 12, 16 to track a location of the anatomy over time of the volume of interest within the volume based on a position over time of the detected object or bounding box. The processor (e.g., beam former controller 24, image processor 18, renderer 21, combination thereof, or other processor) is configured to adjust the scan parameters to scan the volume of interest.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified controlling the processing of the received reflected echo signals to adapt them to the identified point or region of interest based on the derived depth and the identified anatomical feature at the derived depth, as disclosed in Kim, by controlling the generation of the ultrasound signals and processing of the received reflected echo signals to adapt them to the identified point or region of interest based on the derived depth and the identified anatomical feature at the derived depth, as disclosed in Ralovich. One of ordinary skill in the art would have been motivated to make this modification in order to track a location of the anatomy over time of the volume of interest within the volume based on a position over time of the detected object or bounding box, as taught in Ralovich (see para. 0107).
Furthermore, regarding claim 10, Kim further teaches wherein controlling the generation of the ultrasound signals comprises adjusting at least one of: a frame rate; a contrast; a gain setting; or a focal zone (see para. 0255 – “…the ultrasound diagnosis apparatus 1000 may receive a user input for setting a contrast or tint as well as a degree of focus [focal zone] according to a depth…”).
Furthermore, regarding claim 11, Ralovich further teaches wherein controlling the generation of the ultrasound signals (from transmit beamformer 12) comprises adapting frequency of the ultrasound signals in response to the derived depth (Fig. 4; see para. 0090 – “…the transmit beam former 12 generates a sequence of pulses for different lateral and/or range regions.”; see para. 0026 – “The transmit and/or receive beam characteristics may be set or responsive to values of parameters. The depth and/or lateral extent of the field of view is set. Similarly, the transmit beam focal depth, transmit frequency…”).  
Furthermore, regarding claim 12, Kim further teaches further comprising: 
identifying anatomical structures within the displayed ultrasound image (Fig. 18-19A; see para. 0243 – “…the ultrasound image 100 may represent bones 1130, muscles 1132 surrounding the bones 1130, a dermis 1134 surrounding the muscles 1132, and an epidermis 1136 surrounding the dermis 1134.” Where the anatomical structures in the displayed ultrasound image is bone, muscle, dermis, and epidermis); and 
controlling the processing of the received reflected echo signals to further adapt them to the identified anatomical structures (see para. 0186 – “The ultrasound diagnosis apparatus 1000 may receive a user input for selecting first and second depths in a first ultrasound image and setting different 3D rendering properties with respect to the first and second depths…The 3D rendering properties may include at least one of an opacity, a color, a size and shape of an ROI, and a degree of focus.”).  
Whereas, Ralovich further teaches controlling the generation of the ultrasound signals (from transmit beamformer 12) and the processing of the received reflected echo signals (from receive beamformer 16) to further adapt them to the identified anatomical structures (Fig. 4; see para. 0107-0108 – “An anatomic structure or inserted device within the patient is automatically identified…The classifier autonomously detects the position of the object in the volume and/or a bounding box relative to the volume and object…The beam former controller 24 is configured to cause the transmit and receive beam formers 12, 16 to track a location of the anatomy over time of the volume of interest within the volume based on a position over time of the detected object or bounding box. The processor (e.g., beam former controller 24, image processor 18, renderer 21, combination thereof, or other processor) is configured to adjust the scan parameters to scan the volume of interest.”).
Furthermore, regarding claim 13, Kim further teaches receiving a further user command indicating that focal depth adjustment is desired (see para. 0251 – “…the ultrasound diagnosis apparatus 1000 may display an ultrasound image of an object and receive a user input for selecting a degree of focus corresponding to a depth of a selected point in the ultrasound image by receiving a user input for selecting the point and the degree of focus corresponding to the depth of the point.”), and 
Ralovich further teaches adjusting frequency of the ultrasound signals in response to the derived depth (Fig. 4; see para. 0090 – “…the transmit beam former 12 generates a sequence of pulses for different lateral and/or range regions [depth].”; see para. 0026 – “The transmit and/or receive beam characteristics may be set or responsive to values of parameters. The depth and/or lateral extent of the field of view is set. Similarly, the transmit beam focal depth, transmit frequency…”).
The motivation for claims 11-13 was shown previously in claim 9.
Furthermore, regarding claim 14, Kim further teaches wherein receiving the user input comprises as at least one of: a touch screen pinch command; a single click mouse or touch screen command (see para. 0343 – “The ultrasound diagnosis apparatus 1000 may receive a user input for selecting one volume from among the plurality of volumes via a user’s touch or a mouse.”); a double click mouse or touch screen command; a two finger touch screen interaction; a mouse or touch screen slider interaction; or a selection from a list of options.  
Furthermore, regarding claim 17, Kim further teaches wherein the user interface is further configured to receive a further user command indicating that adjustment of a field of view is desired, and the processing system is further configured to adjust the field of view in response to the derived depth (see para. 0284 – “…when a user input for moving a view plane in a depth direction (Z-axis direction) is received, the ultrasound diagnosis apparatus 1000 may generate an ultrasound image by rendering only ROIs set with regard to depths located below a moved depth and display the generated ultrasound image.”).  

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ralovich, as applied to claim 1 above, and in further view of Simopoulos et al. (US 20070055153 A1, published March 8, 2007), hereinafter referred to as Simopoulos.
Regarding claim 4, Kim in view of Ralovich teaches all of the elements disclosed in claim 1 above, and 
Ralovich further teaches controlling the generation of the ultrasound signals (from transmit beamformer 12) by adapting the frequency of the ultrasound signals (Fig. 4; see para. 0090 – “…the transmit beam former 12 generates a sequence of pulses for different lateral and/or range regions [depth].”; see para. 0026 – “The transmit and/or receive beam characteristics may be set or responsive to values of parameters. The depth and/or lateral extent of the field of view is set. Similarly, the transmit beam focal depth, transmit frequency…”).
Kim in view of Ralovich does not explicitly teach adapting frequency of the ultrasound signals to maximize the received reflected echo signals.
Whereas, Simopoulos, in the same field of endeavor, teaches adapting frequency of the ultrasound signals to maximize the received reflected echo signals (see pg. 8, col. 1, para. 0083 — “The scan sequence, inter-line delay, frequency and/or other imaging parameters are set based on the depth.”; Fig. 1; see pg. 3, col. 1, para. 0029 — “The processor 12 sets one or more imaging parameters based on the anatomical information.”; see pg. 2, col. 1, para. 0020 — “System controls for optimal imaging and measurements are automatically adjusted based on the anatomy. For example, automatic adjustment of ultrasound system controls occurs where the optimal settings depend on the anatomy being imaged.” Where optimal imaging is equated to maximizing the received signal). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified adapting the frequency of the ultrasound signals, as disclosed in Kim in view of Ralovich, by adapting frequency of the ultrasound signals to maximize the received reflected echo signals, as disclosed in Simopoulos. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired ultrasound penetration with a highest resolution for the given depth of the selected region, as taught in Simopoulos (see pg. 3, col. 1, para. 0029).

	Claims 16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ralovich, as applied to claims 1 and 9 above, respectively, and in further view of Song et al. (US 20080072151 A1, published March 20, 2008), hereinafter referred to as Song.
Regarding claim 16, Kim in view of Ralovich teaches all of the elements disclosed in claim 1 above, and 
Kim further teaches wherein the user interface is further configured to receive a further user command indicating that focal zone adjustment is desired (see para. 0255 – “…the ultrasound diagnosis apparatus 1000 may receive a user input for setting a contrast or tint as well as a degree of focus [focal zone] according to a depth…”).
Kim in view of Ralovich does not explicitly teach the processing system is further configured to adjust a width of a beam of the ultrasound signals at a focus and a focus depth in response to the derived depth. 
Whereas, Song, in the same field of endeavor, teaches wherein the processing system is further configured to adjust a width of a beam of the ultrasound signals at a focus and a focus depth in response to the derived depth (Fig. 1; see para. 0019 — “The transducer 14 generates acoustic beams from the waveforms. The aperture, transmit sequence, scan pattern, delays, apodization, wave form, transmit frequency, transmit bandwidth, beam shape, beam size, beam focus, beam angle, beam origin, beam intensity, scan region width, or other characteristics may be programmable.”; see para. 0041 — “In act 36, the user input is associated with context of the screen 50. The context of the screen 50 at the user selected location is determined. The user input is related to the context of the display. For example, the location is determined as on the medical image and/or on a portion of the medical image (e.g., center, edge, box or other portion).”; see para. 0059 — “With contextual association, the user may directly select the function or imaging parameter to control. The selection is on the screen or medical image. By analyzing the context of the user selection, the user input system automatically adjusts the parameter or function.” so the width of the beam (equated to beam size) at a focus (beam focus) can be adjusted in response to a derived depth (equated to user selected location)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kim in view of Ralovich, by having the system adjust a width of a beam of the ultrasound signals at a focus and a focus depth in response to the derived depth, as disclosed in Song. One of ordinary skill in the art would have been motivated to make this modification in order for the user to directly select the imaging parameter to control, as taught in Song (see pg. 5, col. 1, para. 0059). 
Furthermore, regarding claim 18, Song further teaches wherein the user interface is further configured to receive a further user command indicating that adjustment of time gain compensation is desired, and the processing system is further configured to adjust the time gain compensation in response to the derived depth (see pg. 4, col. 2, para. 0054 — “Time or depth gain control may be set based on context. The gain may be set differently for different depths. The depth within the image associated with user input is the depth for which gain is set. Based on motion or a combination of inputs (e.g., right click and dragging for increased gain and left click and dragging for decreasing gain), the gain at the selected depth is adjusted.” Where time gain control is equated to time gain compensation). 
The motivation for claim 18 was shown previously in claim 16.

Regarding claim 19, Kim in view of Ralovich teaches all of the elements disclosed in claim 9 above, and 
Kim further teaches receiving a further user command indicating that focal zone adjustment is desired (see para. 0255 – “…the ultrasound diagnosis apparatus 1000 may receive a user input for setting a contrast or tint as well as a degree of focus [focal zone] according to a depth…”).
Kim in view of Ralovich does not explicitly teach adjusting a width of a beam of the ultrasound signals at a focus and a focus depth in response to the derived depth. 
Whereas, Song, in the same field of endeavor, further teaches a method further comprising receiving a further user command indicating that focal zone adjustment is desired, and adjusting a width of a beam of the ultrasound signals at a focus and a focus depth in response to the derived depth (Fig. 1; see para. 0019 — “The transducer 14 generates acoustic beams from the waveforms. The aperture, transmit sequence, scan pattern, delays, apodization, wave form, transmit frequency, transmit bandwidth, beam shape, beam size, beam focus, beam angle, beam origin, beam intensity, scan region width, or other characteristics may be programmable.”; see para. 0041 — “In act 36, the user input is associated with context of the screen 50. The context of the screen 50 at the user selected location is determined. The user input is related to the context of the display. For example, the location is determined as on the medical image and/or on a portion of the medical image (e.g., center, edge, box or other portion).”; see para. 0059 — “With contextual association, the user may directly select the function or imaging parameter to control. The selection is on the screen or medical image. By analyzing the context of the user selection, the user input system automatically adjusts the parameter or function.” so the width of the beam (equated to beam size) at a focus (beam focus) can be adjusted in response to a derived depth (equated to user selected location)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Ma, by including to the method adjusting a width of a beam of the ultrasound signals at a focus and a focus depth in response to the derived depth, as disclosed in Song. One of ordinary skill in the art would have been motivated to make this modification in order for the user to directly select the imaging parameter to control, as taught in Song (see pg. 5, col. 1, para. 0059). 
Furthermore, regarding claim 21, Song further teaches a method further comprising receiving a further user command indicating that adjustment of time gain compensation is desired, and adapting the time gain compensation in response to the derived depth (see pg. 4, col. 2, para. 0054 — “Time or depth gain control may be set based on context. The gain may be set differently for different depths. The depth within the image associated with user input is the depth for which gain is set. Based on motion or a combination of inputs (e.g., right click and dragging for increased gain and left click and dragging for decreasing gain), the gain at the selected depth is adjusted.” Where time gain control is equated to time gain compensation). 
The motivation for claim 21 was shown previously in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lachaine et al. (US 20150375013 A1, published December 31, 2015) discloses an ultrasound tracing system that identifies the changes in the position, size, location, and/or shape of the anatomical feature.
Menon et al. (US 20150351726 A1, published December 10, 2015) discloses an ultrasound imaging system where parameters used for B-mode imaging are set based on the identified region of interest, and subsequent B-mode imaging is performed with these parameters optimized for the region.
Mo et al. (US 20140046185 A1, published February 13, 2014) discloses an ultrasound imaging apparatus where different portions of the ultrasound image that have different image characteristics and/or captured features or image patterns may be assigned dynamically with different graphical user interface functions.
Pelissier et al. (US 20180220995 A1, published August 9, 2018 with a priority date of February 9, 2017) discloses an ultrasound imaging system that adjusts the frequency and time gain compensation to modify the imaging depth to view an anatomical feature. 
Kim et al. (US 20160120508 A1, published May 5, 2016) discloses an ultrasound diagnostic apparatus that receives a touch input associated with the ultrasound image, and sets a focus or depth of the ultrasound image to be displayed based on a touched position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793